             Case 1:19-cv-10055-GAO Document 12 Filed 02/05/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

THOMAS YOUNG, individually and on                )   CASE NO. 1:19-CV-10055-GAO
behalf of all others similarly situated,         )
                                                 )   JUDGE GEORGE A. O’TOOLE, JR.
                       Plaintiff,                )
                                                 )
        vs.                                      )   CORPORATE DISCLOSURE
                                                 )   STATEMENT OF LEAFFILTER
LEAFFILTER NORTH OF                              )   NORTH, LLC
MASSACHUSETTS, LLC & LEAFFILTER                  )
NORTH, LLC,                                      )
                                                 )
                       Defendants.               )

        Pursuant to Fed. R. Civ. P. 7.1, Defendant LeafFilter North, LLC hereby states:

        1.       Defendant LeafFilter North, LLC has a parent company: Leaf Holdings, LLC.

No public held company owns 10% or more of its stock.

                                                Respectfully submitted,


                                                /s/ Kristen Schuler Scammon
                                                Kristen Schuler Scammon (BBO# 634586)
                                                TORRES, SCAMMON, HINKS & DAY, LLP
                                                35 India Street
                                                Boston, MA 02110
                                                Telephone: 617.206.4893
                                                Email: kscammon@tshdlegal.com

                                                Johanna Fabrizio Parker
                                                Email: jparker@beneschlaw.com
                                                Corey Clay
                                                Email: cclay@beneschlaw.com
                                                BENESCH, FRIEDLANDER, COPLAN &
                                                     ARONOFF LLP
                                                200 Public Square, Suite 2300
                                                Cleveland, Ohio 44114-2378
                                                Telephone: 216.363.4585
                                                Facsimile: 216.363.4588
                                                (pro hac vice forthcoming)
                                                Attorneys for Defendants LeafFilter North of
                                                Massachusetts, LLC & LeafFilter North, LLC



11859512 v2
          Case 1:19-cv-10055-GAO Document 12 Filed 02/05/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

        A copy of the foregoing Corporate Disclosure Statement was electronically filed in

accordance with the Court’s electronic filing guidelines on the 5th day of February, 2019.

Service on all parties of record will be made through the Court’s Electronic Filing System. The

parties may access this filing through the Court’s Electronic Filing System.



                                                /s/ Kristen Schuler Scammon
                                                Kristen Schuler Scammon


                                                Attorneys for Defendants LeafFilter North of
                                                Massachusetts, LLC & LeafFilter North, LLC




11859512 v2
